FILED
                           NOT FOR PUBLICATION                                JAN 19 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ARMAN SULTANYAN,                                No. 06-73750

                    Petitioner,                 Agency No. A77-104-520

  v.                                            MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General

                    Respondent.


                       On Petition for Review of an Order of
                        The Board of Immigration Appeals


                     Argued and Submitted November 1, 2010
                              Pasadena, California

Before: GOODWIN and RAWLINSON, Circuit Judges, and ZOUHARY, District
Judge.**

       Petitioner Arman Sultanyan (Sultanyan) challenges the Board of Immigration

Appeals (BIA) decision affirming the Immigration Judge’s (IJ) decision that


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
Sultanyan is inadmissible on the charge of alien smuggling and denial of Sultanyan’s

application for asylum, withholding of removal, and relief under the Convention

Against Torture (CAT).

      The BIA did not err by failing explicitly to address Sultanyan’s arguments

challenging the IJ’s alien smuggling determination. “Where the BIA expresses no

disagreement with any part of the IJ’s decision, but instead cites In re Burbano, as it

did here, the BIA adopts the IJ’s decision in its entirety.” Figueroa v. Mukasey, 543

F.3d 487, 491 (9th Cir. 2008) (citing Abebe v. Gonzales, 432 F.3d 1037, 1039-40 (9th

Cir. 2005) (en banc)). “A Burbano affirmance signifies that the BIA has conducted

an independent review of the record and has determined that its conclusions are the

same as those articulated by the IJ.” Figueroa, 543 F.3d at 491. “In such a case, we

review the IJ’s decision as if it were the decision of the BIA.” Id.

      Substantial evidence supports the IJ’s adverse credibility determination in

finding Sultanyan inadmissible on the alien smuggling charge. The IJ’s determination

must be upheld if supported by reasonable, substantial, and probative evidence in the

record. See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Sultanyan has not

shown that the evidence compels a different determination from that rendered by the

IJ with respect to each ground cited in support of the adverse credibility




                                          -2-
determination.   See Zheng v. Ashcroft, 397 F.3d 1139, 1143 (9th Cir. 2005);

Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002).

      Substantial evidence supports the IJ’s adverse credibility determination in

denying Sultanyan’s asylum application. Sultanyan has not shown that the evidence

compels a different determination from that rendered by the IJ with respect to each

ground cited in support of the adverse credibility determination. See Zheng, 397 F.3d

at 1143; Molina-Estrada, 293 F.3d at 1093.

      The IJ did not err in denying Sultanyan’s application for withholding of

removal. Because the IJ found Sultanyan ineligible for asylum, Sultanyan necessarily

failed to establish his eligibility for withholding of removal. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003) (holding that an applicant who fails to satisfy the

lower standard of proof for asylum necessarily fails to satisfy the more stringent

standard for withholding of removal).

      The BIA did not err in refusing to consider Sultanyan’s newly proffered

evidence on appeal.    Generally, “the BIA is not obligated to accept all materials

tendered by a party after an immigration hearing.” See Ramirez-Alejandre v. Ashcroft,

319 F.3d 365, 381 (9th Cir. 2003). Moreover, in the instant case, the photographs and

statements offered by Sultanyan could have been obtained and presented at his

original hearing before the IJ. This was not new evidence. This proffer of evidence


                                          -3-
to the BIA is not appropriate unless it appears to the Board that such evidence “is

material and was not available and could not have been discovered or presented at the

former hearing . . .” 8 C.F.R. § 1003.2(c)(1).

      AFFIRMED.




                                         -4-